DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 10/10/22 has been accepted and entered. Accordingly, claims 1, 3, and 11 have been amended; and claim 2 has been cancelled.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.)
In sum, claims 11-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e. a law of nature, a phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Revised Guidance Step 2A – Prong 1
	Under 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
	Here, the limitation “sending real-time traffic status information of a local route to a server, wherein the real-time traffic status information of the local route is used to determine real-time remaining consuming time of candidate routes; receiving a recommended order of the candidate routes fed back by the server, wherein the recommended order of the candidate routes is obtained by sorting the candidate routes according to the real-time remaining consuming time; and determining a current optimal navigation route of a vehicle according to the recommended order of the candidate routes” recited in claim 11 recites the abstract ideas of a mental process.  If a claim limitation, under its broadest reasonable interpretation, recites a limitation that can practically be performed in the human mind, then it falls within the "mental processes" grouping of abstract ideas. Accordingly, the claim recites abstract ideas. The above limitations of independent claim 11 fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively, be performed in the human mind or with the aid of pen and paper. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).
	Here, according to claim 11, a human could mentally send traffic status information, mentally receive a recommended order of candidate routes, and mentally determine an optimal navigation route according to received recommended order of candidate routes.
	
Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract ideas to which the
claim is directed does not include limitations that integrate the abstract idea into a practical
application, since these are method claims and the claims do not provide means for
implementation. 
For example, with respect to claim 11, additional elements include a generic processor and server. See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”) The server and processor are therefore generic and not used to carry out the abstract idea claim limitations. The server and processor constitute generally linking of the use of the abstract idea to a particular technological environment (i.e. processing navigation data with traffic information to determine an optimal order of routes for vehicular driving). 
	In addition, merely “[u]sing a computer to accelerate an ineligible mental process does
not make that process patent-eligible.” Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada
(U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717
F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to
lend speed or efficiency to the performance of an otherwise abstract concept does not
meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014).
In addition, the limitation “receiving a recommended order of the candidate routes” in claim 11 constitutes insignificant presolution activity that merely gathers data and, therefore, does not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Furthermore, the limitation “sending real-time traffic status information of a local route to a server” in claim 11 is insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  
Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to
determine whether they amount to something “significantly more” than the recited abstract
idea. (i.e., an innovative concept).
Here, the additional elements of a server and processor do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the server and processor are passively recited and do not carry out the abstract idea. The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, the server and processor do not amount to “significantly more” than the abstract ideas themselves.
	The additional elements of the dependent claims merely refine and further limit the
abstract idea of the independent claims and do not add any feature that is an “inventive
concept” which cures the deficiencies of their respective parent claim under the 2019 PEG
analysis. None of the dependent claims considered individually, including their respective
limitations, include an “inventive concept” of some additional element or combination of
elements sufficient to ensure that the claims in practice amount to something “significantly
more” than patent-ineligible subject matter to which the claims are directed. 
The elements of the instant process steps when taken in combination do not offer
substantially more than the sum of the functions of the elements when each is taken alone. The
claims as a whole, do not amount to significantly more than the abstract idea itself because the
claims do not affect an improvement to another technology or technical field; the claims do not
amount to an improvement to the functioning of a server and processor itself which implements the abstract idea (e.g., the general purpose sending/receiving of traffic data/candidate route orders which many navigational systems already have and implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (i.e. processing navigation data with traffic information to determine an optimal order of routes for vehicular driving).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “sending adjusted recommended order of the candidate routes to the vehicle terminal, so as to navigate a vehicle”. The limitation “so as to navigate a vehicle” is indefinite since it is unclear how sending a recommended order of candidate routes navigates a vehicle. More specifically, the causal nature of the term “so as to navigate a vehicle” in relation to “sending adjusted recommended order of the candidate routes to the vehicle terminal” is unclear in view of the recited claims and specification. The specification does not give any necessary guidance to how these limitations relate. Claims 3-10 and 19 are rejected on the basis of their dependency to rejected independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US20200349509A1)(hereinafter “Sharma”) in view of Hoch (US20140052373A1)(hereinafter “Hoch”).
	With respect to claim 1,
	Sharma discloses:
A method for processing navigation data, comprising: (Sharma ¶16 “The route platform may be a computing device, a server, a cloud computing device, and/or the like that processes information relating to locations, preferences for determining a route order, parameters for determining the route order, and/or the like to determine a route order for a plurality of locations.”)
adjusting a recommended order of candidate routes of the vehicle terminal (Sharma ¶4 “minimizing a travel time associated with the route order”)
according to the real-time traffic status information of the local route; (Sharma ¶22 “a travel time may relate to a travel time associated with the shortest path according to existing or anticipated roadway conditions, traffic”)
and sending adjusted recommended order of the candidate routes to the vehicle terminal. (Sharma ¶4 “a device may include one or more memories and one or more processors to receive first information relating to a plurality of locations and second information relating to one or more preferences for determining a route order for the plurality of locations”; Sharma ¶75 “determining the route comprises providing, via an application programming interface, the candidate route order”; Sharma ¶49 “route platform 220 is implemented by computing resources 225 of cloud computing environment 230.”; Sharma ¶50 “Route platform 220 may include a server device or a group of server devices. In some implementations, route platform 220 may be hosted in cloud computing environment 230.”; Sharma ¶54 “application 225-1 may include software associated with route platform 220 and/or any other software capable of being provided via cloud computing environment 230. In some implementations, one application 225-1 may send/receive information to/from one or more other applications 225-1,”)
So as to navigate a vehicle; (Sharma ¶2 “one or more vehicles may be assigned a route that may be traversed”) 
wherein the adjusting a recommended order of candidate routes of the vehicle terminal according to the real-time traffic status information of the local route comprises: 
determining, according to the real-time traffic status information of the local route, (Sharma ¶22 “a travel time may relate to a travel time associated with the shortest path according to existing or anticipated roadway conditions, traffic”)
real-time remaining consuming time of the candidate routes; (Sharma ¶4 “a device may include one or more memories and one or more processors to receive first information relating to a plurality of locations and second information relating to one or more preferences for determining a route order for the plurality of locations, wherein the first information relates to…  travel times between the plurality of locations”; Sharma ¶43 “The route platform may determine valuation information as a cumulative valuation that will be captured or realized at various time points associated with the route (e.g., at each location of the route). The route platform may provide the… travel time information… in the route management user interface.”)
and sorting the candidate routes, according to the real-time remaining consuming time, (Sharma ¶4 “second information relating to one or more preferences for determining a route order for the plurality of locations… wherein the second information relates to respective priorities for the one or more preferences… and wherein the one or more preferences relate to… minimizing a travel time associated with the route order”)
Sharma fails to explicitly disclose:
receiving real-time traffic status information of a local route sent by a vehicle terminal;
However, Hoch, from the same field of endeavor, discloses:
receiving real-time traffic status information of a local route sent by a vehicle terminal; (Hoch ¶31 “In addition, data of a vehicle-to-vehicle or vehicle-to-X communication may also be considered. In the event of any deviations, the route sequence may be recalculated in this case, as well. Additionally, instantaneous traffic data may be taken into account. If this traffic data deviates from the assumptions in the advanced calculation of the route sequence, and if in terms of time or in terms of energy, perhaps certain destinations cannot be reached or cannot be reached in time, an adjusted route sequence may be calculated.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the real-time traffic status information of a local route sent by a vehicle terminal, as taught by Hoch, with the method of Sharma, in order to allow for a travel time to be consistently updated based on new traffic information. (Hoch ¶115 “In addition, current traffic data may be considered, which is transmitted by an external server 16 to arithmetic logic unit 12 via data connections 19 and 20. An updated time for reaching the next destination may be calculated as a function of the current traffic data.”) This allows for the user to be better informed about the time remaining in their trip. 
to obtain a recommended order of the candidate routes. (Sharma ¶4 “minimizing a travel time associated with the route order”)

With respect to claim 3,
Sharma in view of Hoch discloses:
wherein the determining, according to the real-time traffic status information of the local route, real-time remaining consuming time of the candidate routes comprises:
determining, according to the real-time traffic status information of the local route, (Hoch ¶31 “the route sequence may be recalculated in this case, as well. Additionally, instantaneous traffic data may be taken into account. If this traffic data deviates from the assumptions in the advanced calculation of the route sequence”)
real-time consuming time of passing through the local route; (Hoch ¶120 “The period of time for these paths is included in the calculation of the route sequence”)
and updating the real-time remaining consuming time of the candidate routes including the local route, (Hoch ¶115 “In addition, current traffic data may be considered, which is transmitted by an external server 16 to arithmetic logic unit 12 via data connections 19 and 20. An updated time for reaching the next destination may be calculated as a function of the current traffic data. In addition, the route sequence may be updated timewise.”)
according to the real-time consuming time of passing through the local route.  (Hoch ¶114 “In addition, the actual position is compared to the predicted position at a specific point in time. If a deviation results in terms of time, especially if a geographical position of the route sequence has not yet been reached at a specific point in time, it is checked whether the destinations in the route sequence can still be reached at the associated times in the appointment data.”)

With respect to claim 11,
Sharma discloses:
A method for processing navigation data, (Sharma ¶16 “The route platform may be a computing device, a server, a cloud computing device, and/or the like that processes information relating to locations, preferences for determining a route order, parameters for determining the route order, and/or the like to determine a route order for a plurality of locations.”) 
By at least one processor of a vehicle terminal, (Sharma ¶4 “a device may include one or more memories and one or more processors to receive first information relating to a plurality of locations and second information relating to one or more preferences for determining a route order for the plurality of locations,”)
comprising:
real-time traffic status information of the local route used to determine real-time remaining consuming time of candidate routes (Sharma ¶22 “a travel time may relate to a travel time associated with the shortest path according to existing or anticipated roadway conditions, traffic”; Sharma ¶43 “The route platform may determine valuation information as a cumulative valuation that will be captured or realized at various time points associated with the route (e.g., at each location of the route). The route platform may provide the… travel time information… in the route management user interface.”)
receiving a recommended order of candidate routes fed back by the server, (Sharma ¶4 “receive first information relating to a plurality of locations and second information relating to one or more preferences for determining a route order for the plurality of locations… minimizing a travel time associated with the route order”)
wherein the recommended order of the candidate routes is obtained by sorting the candidate routes according to the real-time remaining consuming time; (Sharma ¶4 “second information relating to one or more preferences for determining a route order for the plurality of locations… wherein the second information relates to respective priorities for the one or more preferences… and wherein the one or more preferences relate to… minimizing a travel time associated with the route order”);
and determining a current optimal navigation route of a vehicle according to the recommended order of the candidate routes.  (Sharma Fig. 5, 510 “maximizing a valuation… minimizing a travel time associated with the route order”; Sharma Fig. 5, 550 “Determine, based on the candidate route order, a route between the plurality of locations”) 
Sharma fails to disclose:
sending real-time traffic status information of a local route to a server;
However, Hoch, from the same field of endeavor, discloses:
sending real-time traffic status information of a local route to a server; (Hoch ¶31 “In addition, data of a vehicle-to-vehicle or vehicle-to-X communication may also be considered. In the event of any deviations, the route sequence may be recalculated in this case, as well. Additionally, instantaneous traffic data may be taken into account. If this traffic data deviates from the assumptions in the advanced calculation of the route sequence, and if in terms of time or in terms of energy, perhaps certain destinations cannot be reached or cannot be reached in time, an adjusted route sequence may be calculated.”; Hoch ¶70 “it is further possible that computer 3 and arithmetic logic unit 12 of vehicle 1 exchange data with an external server 16 that also has a radio interface 17. Server 16 permits a data transfer 19 which includes relevant information for the route planning”)

With respect to claim 18,
Sharma in view of Hoch discloses:
wherein after the determining a current optimal navigation route according to the recommended order of the candidate routes, the method further comprises: 
 switching a current navigation route to a current optimal navigation route. (Hoch ¶110 “After the travel-route planning has concluded and a route sequence is available, it is used while traveling the route sequence to offer route guidance to the user in the vehicle and to adjust the route sequence, if necessary.”; Hoch ¶115 “current traffic data may be considered, which is transmitted by an external server 16 to arithmetic logic unit 12 via data connections 19 and 20. An updated time for reaching the next destination may be calculated as a function of the current traffic data. In addition, the route sequence may be updated timewise. In this case, as well, it is checked whether the destinations in the route sequence are still able to be reached at the associated times in the appointment data.”; Hoch ¶117 “arithmetic logic unit 12 calculates an adjusted route sequence in which the time data of the appointment data was adjusted”; Hoch ¶118 “In optimizing the route sequence, arithmetic logic unit 12 maximizes the time available for the user.”)

With respect to claim 19,
Sharma in view of Hoch discloses:
An electronic device, comprising: (Sharma ¶4 “device”)
at least one processor; (Sharma ¶4 “a device may include… one or more processors”)
and a memory in communication with the at least one processor;  (Sharma ¶4 “a device may include one or more memories”; Sharma claim 8, “one or more processors communicatively coupled to the one or more memories”)
wherein, the memory stores instructions executable by the at least one processor, (Sharma ¶66 “software instructions stored in memory 330 and/or storage component 340 may cause processor 320 to perform one or more processes described herein”)
 and the instructions are executed by the at least one processor to enable the at least one processor to execute the method described in claim 1.  (Sharma ¶16 “The route platform may be a computing device, a server, a cloud computing device, and/or the like that processes information relating to locations, preferences for determining a route order, parameters for determining the route order, and/or the like to determine a route order for a plurality of locations.”; Sharma ¶4 “minimizing a travel time associated with the route order”; Sharma ¶22 “a travel time may relate to a travel time associated with the shortest path according to existing or anticipated roadway conditions, traffic”; Sharma ¶4 “a device may include one or more memories and one or more processors to receive first information relating to a plurality of locations and second information relating to one or more preferences for determining a route order for the plurality of locations”; Sharma ¶75 “determining the route comprises providing, via an application programming interface, the candidate route order”; Sharma ¶49 “route platform 220 is implemented by computing resources 225 of cloud computing environment 230.”; Sharma ¶50 “Route platform 220 may include a server device or a group of server devices. In some implementations, route platform 220 may be hosted in cloud computing environment 230.”; Sharma ¶54 “application 225-1 may include software associated with route platform 220 and/or any other software capable of being provided via cloud computing environment 230. In some implementations, one application 225-1 may send/receive information to/from one or more other applications 225-1,”; Hoch ¶31 “In addition, data of a vehicle-to-vehicle or vehicle-to-X communication may also be considered. In the event of any deviations, the route sequence may be recalculated in this case, as well. Additionally, instantaneous traffic data may be taken into account. If this traffic data deviates from the assumptions in the advanced calculation of the route sequence, and if in terms of time or in terms of energy, perhaps certain destinations cannot be reached or cannot be reached in time, an adjusted route sequence may be calculated.”)

With respect to claim 20,
Sharma in view of Hoch discloses:
An electronic device, comprising: (Sharma ¶4 “device”)
at least one processor; (Sharma ¶4 “a device may include… one or more processors”)
and a memory in communication with the at least one processor;  (Sharma ¶4 “a device may include one or more memories”; Sharma claim 8, “one or more processors communicatively coupled to the one or more memories”)
wherein, the memory stores instructions executable by the at least one processor, (Sharma ¶66 “software instructions stored in memory 330 and/or storage component 340 may cause processor 320 to perform one or more processes described herein”)
 and the instructions are executed by the at least one processor to enable the at least one processor to execute the method described in claim 11.  (Sharma ¶16 “The route platform may be a computing device, a server, a cloud computing device, and/or the like that processes information relating to locations, preferences for determining a route order, parameters for determining the route order, and/or the like to determine a route order for a plurality of locations.”; Sharma ¶4 “receive first information relating to a plurality of locations and second information relating to one or more preferences for determining a route order for the plurality of locations… minimizing a travel time associated with the route order”; Sharma ¶22 “a travel time may relate to a travel time associated with the shortest path according to existing or anticipated roadway conditions, traffic”; Sharma ¶4 “a device may include one or more memories and one or more processors to receive first information relating to a plurality of locations and second information relating to one or more preferences for determining a route order for the plurality of locations”; Sharma Fig. 5, 510 “maximizing a valuation… minimizing a travel time associated with the route order”; Sharma Fig. 5, 550 “Determine, based on the candidate route order, a route between the plurality of locations”; Hoch ¶31 “In addition, data of a vehicle-to-vehicle or vehicle-to-X communication may also be considered. In the event of any deviations, the route sequence may be recalculated in this case, as well. Additionally, instantaneous traffic data may be taken into account. If this traffic data deviates from the assumptions in the advanced calculation of the route sequence, and if in terms of time or in terms of energy, perhaps certain destinations cannot be reached or cannot be reached in time, an adjusted route sequence may be calculated.”; Hoch ¶70 “it is further possible that computer 3 and arithmetic logic unit 12 of vehicle 1 exchange data with an external server 16 that also has a radio interface 17. Server 16 permits a data transfer 19 which includes relevant information for the route planning”)

Claims 4, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Hoch, further in view of Biala (US 20220017115A1)(hereinafter “Bialia”).
With respect to claim 4,
Sharma in view of Hoch discloses:
Receiving real-time traffic status information of the local route (Hoch ¶31 “In addition, data of a vehicle-to-vehicle or vehicle-to-X communication may also be considered. In the event of any deviations, the route sequence may be recalculated in this case, as well. Additionally, instantaneous traffic data may be taken into account. If this traffic data deviates from the assumptions in the advanced calculation of the route sequence, and if in terms of time or in terms of energy, perhaps certain destinations cannot be reached or cannot be reached in time, an adjusted route sequence may be calculated.”)
Sharma in view of Hoch fails to disclose:
wherein the determining, according to the real-time traffic status information of the local route, real-time consuming time of passing through the local route comprises 
at least one of the following: 
determining, according to the real-time traffic status information of the local route, real-time consuming time of turning left from a current position to pass through a next intersection; 
determining, according to the real-time traffic status information of the local route, real-time consuming time of going straight from the current position to pass through the next intersection; 
and determining, according to the real-time traffic status information of the local route, real-time consuming time of turning right from the current position to pass through the next intersection.
However, Biala, from the same field of endeavor, discloses:
wherein the determining, according to the real-time traffic status information of the local route, real-time consuming time of passing through the local route comprises 
at least one of the following: 
determining, according to the real-time traffic status information of the local route, real-time consuming time of turning left, turning right, or going straight; from a current position to pass through a next intersection; (Biala ¶83”FIG. 5 illustrates the system of FIG. 1 with a smart node 170 installed on a gantry of a traffic light pole 505.”; Biala ¶139 “The term “passed through the traffic light” includes, performing one of by the vehicle, turning right or left at a traffic light intersection and driving straight through the intersection without the need to make a turn.”; Biala ¶189 “The route generator engine 1855 may include a shortest travel-time path finder 1860 to find one or more paths through the network of smart nodes and/or intersections without a smart node based on the calculated smart node delay time metrics 1940.sub.1 . . . 1940.sub.T stored in the master smart node record 1820. The shortest travel-time path may estimate the travel-time based on current traffic congestion conditions through the nodes in combination with a length of the path, speed limit and delay times”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the determination of travel time remaining while passing through an intersection, according to traffic status, as taught by Biala, with Sharma in view of Hoch, in order to the routing and decision making capabilities of a vehicular navigation system.  (Biala ¶67 “The smart node 170 may collect information to understand traffic at intersections, even when no vehicles 105 are nearby, to improve routing or decision making, such as by the remote server system 155, the vehicle 105 or fleet controller.”)

With respect to claim 12, 
Sharma in view of Hoch discloses:
Route planning information (Sharma ¶13 “a route platform may facilitate efficient determination of a route between a plurality of locations”)
Sharma in view of Hoch fails to disclose:
Obtaining global route planning information of the candidate routes  
And sending the global route planning information of the candidate routes to the server
However, Biala, from the same field of endeavor, discloses:
obtaining global route planning information1 of the candidate routes  (Biala ¶4 “a device may include one or more memories and one or more processors to receive first information relating to a plurality of locations… wherein the first information relates to… travel times between the plurality of locations.”)
and sending the global route planning information of the candidate routes to the  server.  (Biala ¶189 “The new route may be determined by the smart route engine 682 of the vehicle to update the planned route.”; Biala ¶178 “The master smart node record 1820 may be stored in one or more of memory 1810 and memory 673 or other memory 656 of the remote server system 155.”; Biala Fig. 18 shows smart engine 682 sending via an arrow to master node 1820 which is in a server)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement obtaining and sending global route planning information of candidate routes, as taught by Biala, with Sharma in view of Hoch, in order to  improve route planning. (Biala ¶180 “master smart node records may be helpful in planning an end to end route.”)

With respect to claim 13,
Sharma in view of Hoch, further in view of Biala discloses:
wherein before the sending real-time traffic status information of a local route to a server, the method further comprises: 
receiving the real-time traffic status information of the local route sent by a road side unit in the intersection, (Biala ¶52 “Each smart node 170 may be installed on a structure at or near an intersection. By way of non-limiting example, the smart node 170 may be installed on a traffic light post or traffic light gantry, a building or other structure at the intersection of roads.”; Biala ¶53 “The smart node 170 may be configured to detect, classify and track multiple actors and objects (including, for example: vehicles, pedestrians, and cyclists) in its fields of view (FOVs).”; Biala ¶114 “The traffic condition information may be provided from the traffic control server 670 based on assembled data from the smart nodes 170”)
whenever entering a communication range of the road side unit in the intersection in the process of vehicle driving.  (Biala ¶53 “The smart node 170 may forecast a moving actor or moving object's motion, based on real time images captured in the FOVs and communicate the forecast to at least one vehicle 105 in-range and/or passing through the intersection.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement receiving real-time traffic status from a road site unit whenever a vehicle is in communication range, as taught by Biala, with Sharma in view of Hoch, in order to improve cost and time effectiveness for traffic detection. (Biala ¶38 “the smart node system described in this document and its associated sensing may be by design low-cost to enable a rapid and cost-effective deployment.”)

With respect to claim 14,
Sharma in view of Hoch, further in view of Biala discloses:
wherein the real-time traffic status information of the local route is determined according to the real-time road condition information of the local route at current time.  (Biala ¶111 “The smart routing engine 682 may be configured to receive data representative of traffic conditions (TC) and TL states related to routing for dynamic adjustment to a planned route using real time information from the smart node network 800”; Biala ¶115 “The on-board computing device 1010, via the navigation controller 1020 (FIGS. 11-12), may determine a traffic congestion condition (TCC) at least one node located along the imminent path, based on the received network traffic information.”)

Claims 5-7, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Hoch, further in view of Biala, and further in view of Ishikawa (US20060064235A1)(hereinafter “Ishikawa”).
With respect to claim 5,
Sharma in view of Hoch discloses:
Receiving real-time traffic status information of the local route (Hoch ¶31 “In addition, data of a vehicle-to-vehicle or vehicle-to-X communication may also be considered. In the event of any deviations, the route sequence may be recalculated in this case, as well. Additionally, instantaneous traffic data may be taken into account. If this traffic data deviates from the assumptions in the advanced calculation of the route sequence, and if in terms of time or in terms of energy, perhaps certain destinations cannot be reached or cannot be reached in time, an adjusted route sequence may be calculated.”)
Sharma in view of Hoch fails to disclose:
wherein the determining, according to the real-time traffic status information of the local route, real-time consuming time of passing through the local route comprises 
at least one of the following:
 determining, according to the real-time traffic status information of the local route,
real-time consuming time of turning left from a current position to pass through a next intersection and a first road section thereafter;
determining, according to the real-time traffic status information of the local route, real-time consuming time of going straight from the current position to pass through the next intersection and the first road section thereafter;
and determining, according to the real-time traffic status information of the local route, 
real-time consuming time of turning right from the current position to pass through the next intersection and the first road section thereafter.  
However, Biala, from the same field of endeavor, discloses:
wherein the determining, according to the real-time traffic status information of the local route, real-time consuming time of passing through the local route comprises 
at least one of the following:
 determining, according to the real-time traffic status information of the local route, (Biala ¶189 “estimate the travel-time based on current traffic congestion conditions through the nodes”)
real-time consuming time of turning left, turning right, or going straight; from a current position to pass through a next intersection; (Biala ¶83”FIG. 5 illustrates the system of FIG. 1 with a smart node 170 installed on a gantry of a traffic light pole 505.”; Biala ¶139 “The term “passed through the traffic light” includes, performing one of by the vehicle, turning right or left at a traffic light intersection and driving straight through the intersection without the need to make a turn.”; Biala ¶189 “The route generator engine 1855 may include a shortest travel-time path finder 1860 to find one or more paths through the network of smart nodes and/or intersections without a smart node based on the calculated smart node delay time metrics 1940.sub.1 . . . 1940.sub.T stored in the master smart node record 1820. The shortest travel-time path may estimate the travel-time based on current traffic congestion conditions through the nodes in combination with a length of the path, speed limit and delay times”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the determination of travel time remaining while passing through an intersection, according to traffic status, as taught by Biala, with Sharma in view of Hoch, in order to the routing and decision making capabilities of a vehicular navigation system.  (Biala ¶67 “The smart node 170 may collect information to understand traffic at intersections, even when no vehicles 105 are nearby, to improve routing or decision making, such as by the remote server system 155, the vehicle 105 or fleet controller.”)
Sharma in view of Hoch, further in view of Biala fails to disclose:
Determining  real-consuming time of a first road section thereafter going through an intersection
However, Ishikawa, from the same field of endeavor, discloses:
Determining  real-consuming time of a first road section thereafter going through an intersection (Ishikawa ¶54 “According to the traffic information database 2b shown in FIG. 3, the congestion degrees (level 1 to 5) and the travel times (for example, 20 seconds, 135 seconds, or 42 seconds etc.) are determined for all links Ll, L2, ... Lnnn”; Ishikawa ¶55 “However, other factors in link information La for each link L, for example… required time to pass through an intersection when a node N connecting links L is an intersection”; Ishikawa Fig. 4 shows intersection N, and multiple links L1, L2… Ln, etc. with travel times calculated for each link and node)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the real-consuming time of a first road section after going through an intersection, as taught by Ishikawa, in the system of Sharma in view of Hoch, further in view of Biala, so that “the operability of the navigation apparatus may be improved” (Ishikawa ¶139).

With respect to claim 6,
Sharma in view of Hoch discloses:
adjusting a recommended order of candidate routes of the vehicle terminal according to 
the real-time traffic status information of the local route;  (Sharma ¶4 “minimizing a travel time associated with the route order”; Sharma ¶22 “a travel time may relate to a travel time associated with the shortest path according to existing or anticipated roadway conditions, traffic”)
	Sending route information via a vehicle terminal (Hoch ¶31 “In addition, data of a vehicle-to-vehicle or vehicle-to-X communication may also be considered. In the event of any deviations, the route sequence may be recalculated in this case, as well. Additionally, instantaneous traffic data may be taken into account. If this traffic data deviates from the assumptions in the advanced calculation of the route sequence, and if in terms of time or in terms of energy, perhaps certain destinations cannot be reached or cannot be reached in time, an adjusted route sequence may be calculated.”)
Sharma in view of Hoch fails to disclose:
wherein before the adjusting a recommended order of candidate routes of the vehicle terminal according to the real-time traffic status information of the local route, the method further comprises: 
receiving global route planning information of the candidate routes, wherein the global route planning information is received by a vehicle terminal
However, Biala, from the same field of endeavor, discloses:
wherein before the adjusting a recommended order of candidate routes of the vehicle terminal according to the real-time traffic status information of the local route, the method further comprises: 
receiving global route planning information2 of the candidate routes  (Baila ¶4 “a device may include one or more memories and one or more processors to receive first information relating to a plurality of locations… wherein the first information relates to… travel times between the plurality of locations.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the receival of global route planning information of candidate routes, as taught by Biala, in Sharma in view of Hoch, in order to improve the routing and decision making of vehicular navigation systems. (Biala ¶67 “The smart node 170 may collect information to understand traffic at intersections, even when no vehicles 105 are nearby, to improve routing or decision making, such as by the remote server system 155, the vehicle 105 or fleet controller.”)
In view of Biala fails to disclose:
Wherein the global route planning information is received by a vehicle terminal
However, Ishikawa from the same field of endeavor, discloses:
Wherein the global route planning information is received by a vehicle terminal3
(Ishikawa ¶11 “a navigation apparatus that may easily compare congestion degrees at different times for each point on a guidance route so that the user may determine a preferable departure date and/or time easily.”; Ishikawa Fig. 21 #129, “Determine recommended guidance route R among the five potential routes r1 to r5 based on the traffic information database 2b at t2 on t1”; Ishikawa ¶44 “The VICS (Vehicle Information and Communication System®) receiver 9 may receive signals from signal transmitters, for example, disposed on predetermined points along roads. The VICS receiver 9 may receive an optical beacon and/or a radio beacon from VICS, and/or VICS signals in the form of FM multiple broadcasting via an FM radio station. The controller 3 may obtain various kinds of information such as congestion information, current position information, and/or parking area information from signals received from the VICS receiver 9.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the global route planning information being received by a vehicle terminal, as taught by Ishikawa, with Sharma in view of Hoch, further in view of Biala, “so that the user may determine a preferable departure date and/or time easily” (Ishikawa ¶11).

With respect to claim 7,
Sharma in view of Hoch, further in view of Biala, and further in view of Ishikawa discloses:
wherein, the adjusting a recommended order of candidate routes of the vehicle terminal according to the real-time traffic status information of the local route comprises: 
adjusting the recommended order of the candidate routes of the vehicle terminal,
(Sharma ¶4 “minimizing a travel time associated with the route order”; Sharma ¶22 “a travel time may relate to a travel time associated with the shortest path according to existing or anticipated roadway conditions, traffic”)
according to the real-time traffic status information of the local route and the global route planning information of the candidate routes.  (Ishikawa ¶54 “According to the traffic information database 2b shown in FIG. 3, the congestion degrees (level 1 to 5) and the travel times (for example, 20 seconds, 135 seconds, or 42 seconds etc.) are determined for all links Ll, L2, ... Lnnn identified by link numbers at a specified time (for example, 00:00) on a specified date (for example, January 1). Therefore, it is possible to calculate predicted required times needed to travel each of the potential routes Rl, R2, and R3.”)

With respect to claim 15,
Sharma in view of Hoch, further in view of Biala discloses:
wherein the real-time traffic status information of the local route comprises at least one of the following: 
real-time consuming time of arriving at a next intersection from the current position;
 consuming time of waiting for traffic lights when passing through the intersection; 
and real-time traffic consuming time of a first road section after passing through the intersection  (Ishikawa ¶55 “required time to pass through an intersection when a node N connecting links L is an intersection”; Ishikawa ¶54 “According to the traffic information database 2b shown in FIG. 3, the congestion degrees (level 1 to 5) and the travel times (for example, 20 seconds, 135 seconds, or 42 seconds etc.) are determined for all links Ll, L2, ... Lnnn identified by link numbers at a specified time”; Ishikawa Fig. 4 shows links (first road sections), after intersections N)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the receival of real-time consuming time of passing through a road section after the intersection, as taught by Ishikawa, in Sharma in view of Hoch, further in view of Biala, so that a user can make a better informed decision on determining a preferable departure date and/or time. (Ishikwa ¶11 “so that the user may determine a preferable departure date and/or time easily.”)

With respect to claim 16,
Sharma in view of Hoch, further in view of Biala, and further in view of Ishikawa discloses:
wherein the consuming time of waiting for traffic lights when passing through the intersection comprises 
at least one of the following: 
real-time consuming time of waiting for traffic lights to turn left through the intersection; 
real-time consuming time of waiting for traffic lights to go straight through the intersection; 
and real-time consuming time of waiting for traffic lights to turn right through the intersection.  
real-time consuming time of waiting for traffic lights to turn left, turn right, or go straight through the intersection; (Biala ¶139 “The traffic light tracker 684 may track the traffic light of an imminent intersection for a duration of time until the vehicle passes through the intersection by tracking the classification state of the traffic light. The tracked classification states of a traffic light by the vehicle in-range may change one or more times before the vehicle has successfully passed through the traffic light. The term “passed through the traffic light” includes, performing one of by the vehicle, turning right or left at a traffic light intersection and driving straight through the intersection without the need to make a turn.”)

With respect to claim 17,
Sharma in view of Hoch, further in view of Biala, and further in view of Ishikawa discloses:
wherein, the real-time traffic consuming time of a first road section after passing through the intersection comprises 
real-time traffic consuming time of passing through the first road section after going through the intersection; (Ishikawa ¶54 “the travel times (for example, 20 seconds, 135 seconds, or 42 seconds etc.) are determined for all links L1, L2, ... Lnnn identified by link numbers at a specified time (for example, 00:00) on a specified date (for example, January 1). Therefore, it is possible to calculate predicted required times needed to travel each of the potential routes Rl, R2, and R3.”; Ishikawa ¶55 “required time to pass through an intersection when a node N connecting links L is an intersection”; Ishikawa Fig. 4 shows nodes N connecting links L). Therefore, Ishikawa calculates the consuming (travel time) time of passing through a first road (link) after going through an intersection.
Wherein going through the intersection is specifically either a right turn, left turn, or going straight. (Biala ¶139 “performing one of by the vehicle, turning right or left at a traffic light intersection and driving straight through the intersection without the need to make a turn.”)

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Hoch, further in view of Ishikawa.
With respect to claim 8,
Sharma in view of Hoch discloses: 
receiving real-time traffic status information of a local route; (Hoch ¶31 “In addition, data of a vehicle-to-vehicle or vehicle-to-X communication may also be considered. In the event of any deviations, the route sequence may be recalculated in this case, as well. Additionally, instantaneous traffic data may be taken into account. If this traffic data deviates from the assumptions in the advanced calculation of the route sequence, and if in terms of time or in terms of energy, perhaps certain destinations cannot be reached or cannot be reached in time, an adjusted route sequence may be calculated.”)
Sharma in view of Hoch fails to disclose:
wherein the real-time traffic status information of the local route comprises at least one of the following: 
real-time consuming time of arriving at a next intersection from a current position; 
consuming time of waiting for traffic lights when passing through the intersection; 
and real-time traffic consuming time of passing through a first road section after the intersection.
However, Ishikawa, from the same field of endeavor, discloses:
wherein the real-time traffic status information of the local route comprises at least one of the following: 
and real-time traffic consuming time of passing through a first road section after the intersection.  (Ishikawa ¶55 “required time to pass through an intersection when a node N connecting links L is an intersection”; Ishikawa ¶54 “According to the traffic information database 2b shown in FIG. 3, the congestion degrees (level 1 to 5) and the travel times (for example, 20 seconds, 135 seconds, or 42 seconds etc.) are determined for all links Ll, L2, ... Lnnn identified by link numbers at a specified time”; Ishikawa Fig. 4 shows links (first road sections), after intersections N))
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the receival of real-time consuming time of passing through a road section after the intersection, as taught by Ishikawa, in Sharma in view of Hoch, so that a user can make a better informed decision on determining a preferable departure date and/or time. (Ishikwa ¶11 “so that the user may determine a preferable departure date and/or time easily.”)

With respect to claim 9,
Sharma in view of Hoch, further in view of Ishikawa discloses:
real-time remaining consuming time of different routes; (Sharma ¶4 “a device may include one or more memories and one or more processors to receive first information relating to a plurality of locations and second information relating to one or more preferences for determining a route order for the plurality of locations, wherein the first information relates to…  travel times between the plurality of locations”)

Sharma in view of Hoch, further in view of Ishikawa fails to disclose:
wherein the consuming time of waiting for traffic lights when passing through the intersection comprises at least one of the following: 
real-time consuming time of waiting for traffic lights to turn left through the intersection;
real-time consuming time of waiting for traffic lights to go straight through the intersection; 
and real-time consuming time of waiting for traffic lights to turn right through the intersection.  
However, Biala, from the same field of endeavor, discloses:
wherein the consuming time of waiting for traffic lights when passing through the intersection comprises at least one of the following: 
real-time consuming time of waiting for traffic lights to turn left, turn right, or go straight through the intersection; (Biala ¶139 “The traffic light tracker 684 may track the traffic light of an imminent intersection for a duration of time until the vehicle passes through the intersection by tracking the classification state of the traffic light. The tracked classification states of a traffic light by the vehicle in-range may change one or more times before the vehicle has successfully passed through the traffic light. The term “passed through the traffic light” includes, performing one of by the vehicle, turning right or left at a traffic light intersection and driving straight through the intersection without the need to make a turn.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the real-time consuming time of waiting for traffic lights to turn left, turn right, or go straight through an intersection, as taught by Biala, in Sharma in view of Hoch, further in view of Ishikawa, in order to reduce computational costs. (Biala ¶38 “the smart node system described in this document and its associated sensing may be by design low-cost to enable a rapid and cost-effective deployment.”)

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Hoch, further in view of Ishikawa, and further in view of Biala.
With respect to claim 10,
Sharma in view of Hoch, further in view of Ishikawa discloses:
wherein the real-time traffic consuming time of passing through a first road section after the intersection comprises 
at least one of the following: 
real-time traffic consuming time of passing through the first road section after turning left through the intersection; 
real-time traffic consuming time of passing through the first road section after going through the intersection; (Ishikawa ¶54 “the travel times (for example, 20 seconds, 135 seconds, or 42 seconds etc.) are determined for all links L1, L2, ... Lnnn identified by link numbers at a specified time (for example, 00:00) on a specified date (for example, January 1). Therefore, it is possible to calculate predicted required times needed to travel each of the potential routes Rl, R2, and R3.”; Ishikawa ¶55 “required time to pass through an intersection when a node N connecting links L is an intersection”; Ishikawa Fig. 4 shows nodes N connecting links L). Therefore, Ishikawa calculates the consuming (travel time) time of passing through a first road (link) after going through an intersection.
and real-time traffic consuming time of passing through the first road section after turning right through the intersection.  
Sharma in view of Hoch, further in view of Ishikawa fails to explicity disclose:
Wherein going through the intersection is specifically either a right turn, left turn, or going straight.
However, Biala, from the same field of endeavor, discloses:
Wherein going through the intersection is specifically either a right turn, left turn, or going straight. (Biala ¶139 “performing one of by the vehicle, turning right or left at a traffic light intersection and driving straight through the intersection without the need to make a turn.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement going through an intersection as specifically either a right turn, left turn, or going straight; as taught by Biala, with Sharma in view of Hoch, further in view of Ishikawa, since consuming time can vary based on the traffic light. For example, the vehicle might have a green light which would equate to a lower consuming time, or a red light would equate to a higher consuming time. Therefore, the data of a vehicle either turning right, left, or going straight, is important in improving the accuracy of calculating consuming time. (Biala ¶138 “the features of each of the signal elements 135 may be any of various signal element features such as, for example, a green light, a yellow light, a red light, a circular light, a left arrow light, a right arrow light, an light having an arrow positioned in an arbitrary direction, a forward arrow light, a flashing yellow light, a flashing red light, a U-turn light, a bicycle light, an X-light, and/or any other suitable traffic signal element features… The traffic light classifier 1119 may then perform feature extraction and machine learning to classify the current state of the traffic light. According, to the classification state the navigation and control of the vehicle may be controlled to accelerate, decelerate, stop, turn left, turn right, and/or proceed in a straight direction, for example.”; Biala ¶153 “At any intersection, motion through the intersection may be based one at least one of the TL classification state… the vehicle may have the right of way based on the TL classification state”)
Response to Arguments
With respect to the pending claims, Applicant’s arguments filed have been fully considered, but they are not persuasive.
With respect to the 35 U.S.C. 101 rejections related to claims 1-20, Applicant asserts (Amend. 7-8) 
The amendment of claim 1 to recite “applied to a server” and “so as to navigate a vehicle” should overcome previous 101 rejections related to claim 1 and dependent claims therefrom. Furthermore, the recitation of “applied to a server” and “determining a current optimal navigation route of a vehicle” in claim 11 should overcome previous 101 rejections related to claim 11 and dependent claims therefrom.
Regarding claim 1, examiner agrees, the limitation “so as to navigate a vehicle” overcomes this previous 101 rejection and 101 rejections related to claim 1 and dependent claims therefrom has been withdrawn. Regarding claim 11 and dependent claims therefrom, examiner disagrees. A server is generic and does not make a patent-ineligible abstract idea into a patent-eligible invention. See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Furthermore, “determining a current optimal navigation route of a vehicle” can still be performed in the human mind, and therefore still constitutes a mental process.
With respect to 35 U.S.C. 103 rejections related to claim 1, Applicant asserts (Amend. 10)
The previously recited prior art does not disclose a “recommended order of candidate routes”. The previously recited prior art, for example Sharma, does recite “The output of the one or more quantum solvers may be one or more candidate route orders for the plurality of locations (e.g., an ordered list of the plurality of locations). For example, a candidate route order may be C0, B1, A2 (e.g., in connection with the example matrix shown by reference number 125), which may indicate that location C is to be visited first, location B is to be visited second, and location A is to be visited third according to the candidate route order”. However, this is insufficient to disclosing a “recommended order of candidate routes” because this is simply a “candidate route order” and not “recommended order of candidate routes”.
Examiner disagrees. This is because Sharma does disclose “preferences”, which would encompass “recommended”. For example, Sharma discloses: “one or more preferences for determining a route order for the plurality of locations… minimizing a travel time associated with the route order” (Sharma ¶4).
Applicant further asserts (Amend. 11-12)
Hoch discloses “in the event of deviations, the route sequence may be re-calculated” and therefore does not disclose an “adjusted recommended order of the candidate routes”. Furthermore, Biala also fails to disclose the limitation of “adjusted recommended order of the candidate routes”, since Biala instead generates a new route based on current traffic congestion conditions. Lastly, Ishikawa also fails to disclose this limitation since Ishikawa statistically processes past travel times and past congestion degrees for all Links L of a route at identical time and date information – which is dissimilar to route adjustment.
However, Sharma discloses this limitation:
 adjusting a recommended order of candidate routes of the vehicle terminal (Sharma ¶4 “minimizing a travel time associated with the route order”) according to the real-time traffic status information of the local route; (Sharma ¶22 “a travel time may relate to a travel time associated with the shortest path according to existing or anticipated roadway conditions, traffic”). Therefore, the argument that Hoch, Biala, or Ishikawa needs to independently disclose this limitation of route adjustment is moot as Sharma already discloses it – as recited in independent claims 1 and 11. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                                                                                                                                                                             


/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spec. ¶32 “it also returns the global information of each candidate route which includes time-consuming data characteristics of each candidate route on each section of the road”
        2 Spec. ¶32 “it also returns the global information of each candidate route which includes time-consuming data characteristics of each candidate route on each section of the road”